Case 19-29012-JNP         Doc 30    Filed 03/10/21 Entered 03/10/21 10:39:46               Desc Main
                                    Document     Page 1 of 1



JENKINS & CLAYMAN
Eric J Clayman, Esquire
412 White Horse Pike
Audubon, NJ 08106
(856)546-9696
Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
  IN THE MATTER OF:                                FOR THE DISTRICT OF NEW JERSEY

                 Colleen M. Shea                   CHAPTER 13 CASE NO.: 19-29012/JNP
                      Debtor
                                                   ATTORNEY CERTIFICATION IN
                                                   REFERENCE TO FUNDS ON HAND WITH
                                                   TRUSTEE




        I, Eric J Clayman, by way of Certification hereby state:

        1.      I am an attorney at law licensed to practice before this court and am hereby authorized

to make this certification.

        2.       In this case, we elected the flat fee permitted by D.N.J. LBR 2016-5(b) and seek the

balance of our fee from any available funds on hand with the Chapter 13 Trustee.




        I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.



Dated: March 10, 2021                                  /s/ Eric J Clayman
                                                       Eric J Clayman, Esquire
                                                       Attorney for debtor(s)
